DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Acknowledgment
This Office action is responsive to amendment filed on 11/09/2021.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails to teach or fairly suggest a system comprising: at least one reader device configured to wirelessly read medical information from a medical identification device and location information from a location identification device when the medical identification device and the location identification device are within a range of the at least one reader device; one or more computing devices comprising a memory storing instructions that, when executed by the one or more computing devices, cause the one or more computing devices to perform operations comprising: receiving, from a tracking interface, a tracking request for a delivery status of a first medical object; receiving a first indication that first medical information and first location information were read at a first location when a first medical identification device associated with the first medical object, and a first location identification device associated with the first location, were read at the first location by the at least one reader device; and especially, generating, responsive to receiving the first indication, a last-known location of the first medical object associated with the medical identification device based on the first location information read at the first location; storing an association between the last-known location and the first medical object in a database; and providing the last-known location for display responsive to the tracking request as recited in claim 1.  Similar limitations as recited in claim 10 and 19 and further limitations of the dependent claims 2-9, 11-18 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN K VO/Primary Examiner, Art Unit 2887